Citation Nr: 1207655	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea due to uterine fibroids.  

2.  Entitlement to service connection for hysterectomy due to uterine fibroids.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION


The Veteran served on active duty from October 1987 to April 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for dysmenorrhea and hysterectomy.  

In December 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing at the RO.  A transcript of that hearing is of record and associated with the claims folder.  

In December 2008, the Board remanded the instant claims for further development.  

In December 2010, the Board sent the Veteran a letter informing her that the VLJ that conducted her December 2007 Travel Board hearing was no longer employed by the Board.  She was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717 (2011).  In February 2011, she agreed to another Travel Board hearing.  In March 2011, she withdrew her Travel Board request.  

The  issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for disability incurred during a November 2005 surgical procedure being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that service connection is warranted for dysmenorrhea and hysterectomy.  She maintains that she was diagnosed with fibroids in service and as a result of her fibroids, she developed dysmenorrhea and later required a hysterectomy.  

A review of the record reveals that in December 2008, the Board remanded the instant claims.  Therein, it was noted that the Veteran testified at her December 2007 Travel Board hearing that she received treatment from VA since September or October 1990, every three to four months since then.  Additionally, a December 1993 VA examination report indicated that she was receiving treatment from the Tampa VA Medical Center (VAMC) gynecology clinic.  The Board requested copies of her Tampa VAMC treatment records from 1990 to 2003.  

In March 2010, records were received from the Tampa, Florida VAMC from January 1990 to December 2003.  They indicated, in pertinent part, that all available computer records from this time period were enclosed, but that there were also "chart records" located at the VA outpatient clinic in Orlando, Florida.  Those chart records needed to be obtained from that facility.  

Indeed, in reviewing the records presently in the claims folder, it is clear that the treatment records from the Tampa gynecology clinic, where the Veteran received treatment, are not associated with the claims folder.  An August 1994 pelvis echogram report is of record, but no treatment records prior to that echogram are associated with the claims folder.  Moreover, a September 1995 Tampa VA pathology report indicating that the Veteran has chronic cervicitis is also associated with the file.  However, treatment records referring the Veteran to obtain this pathology work is not associated with the file.  It is clear that there are a number of records referable to the Veteran's gynecological treatment by VA that are not associated with the claims folder.  What is not clear is whether these records are the chart records located at the VA Orlando outpatient clinic.  However, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, specifically the chart records located at the Orlando VA outpatient clinic.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's chart records located at the VA Orlando, Florida outpatient clinic from April 1990 to the present and associate those records with the claims folder.  If these records are not available, or the search for these records yields negative results, a Memorandum of Unavailability must be prepared and associate with the claims folder.  

2.  If any additional treatment records are received, the RO should review the file and determine whether an addendum to the August 2010 VA examination is warranted. 

3.  After completing the above action, and any other development deemed necessary, the claims should then be readjudicated.  If the claims remain denied, the RO/AMC shall issue the Veteran and her representative a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

